Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 12/23/21, has been entered. Claims 1-20 remain pending.


Claim Rejections - 35 USC § 112
In light of Applicant amendment the rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 


Claim Rejections - 35 USC § 102
Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lee (US Pub 2021/0045141).
Regarding claim 1, Lee teaches a method (a communication method in wireless access systems, as described on [0002]-[0004]) comprising:
transmitting, by a wireless device, an indication of a time duration threshold (base station configures a time duration threshold, which is based on UE transmitting the indication of its capability, as described on [0008] and [0254]);
receiving downlink control information (DCI) associated with a physical downlink shared
channel (PDSCH) (the UE receives DCI associated with PDSCH, as described on [0008] and in-depth on [0149]-[0154]);
determining a time offset between a reception of the DCI and a reception of a scheduled

determining, based on the time offset being less than the time duration threshold (as described above on [0172]), a first transmission configuration indication (TCI) state and a second TCI state (the UE operates with different CORESETs, which are correlated with different TCIs and/or different Rx beams, described as two TCIs associated with CORESET #X and CORESET #X2 on [0180]-[0183]); and
receiving, based on a first reference signal associated with the first TCI state and based on a
second reference signal associated with the second TCI state the scheduled PDSCH transmission (the UE receives the PDSCH transmission, wherein the reference signals of the TCIs are used as the quasi co-location criteria, as described on [0172]).
Regarding claim 2, Lee teaches using CORESETs, as described on [0008], and a CORESET, which is configured without association with TCI states, as, described on [0016].
Regarding claim 3, Lee teaches using DCI format 1,0, which does not include TCI states, as described on [0152] and [0170].
Regarding claims 4 and 5, Lee teaches co-locations of the first and second reference signals associated with TCIs, described as RS, with the corresponding DMRS ports, as described on [0172].
Regarding claim 6, Lee teaches the UE receiving the first DCI associated with PDSCH without completing decoding, as described on [0241]-[0244], and receiving a second DCI associated with a second PDSCH, as described on [0249]-[0252], wherein the UE receives the data associated with plural TCI states simultaneously. 
Regarding claim 7, Lee teaches using slots, as the portions of the PDSCH transmission, shown on Fig. 2 and Fig. 4, described on [0086]-[0095], which are associated with the corresponding TCI states, as described on [0172].
Regarding claim 8, Lee teaches associating the time threshold with the UE capability, as described on [0254].

Claim(s) 9-14, are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Xi (US Pub 2020/0288479).
Regarding claims 9 and 11, Xi teaches a method (a method of wireless communication using pre-configured settings for WTRU, as described on [0003]) comprising:
receiving, by a wireless device, one or more configuration parameters for a control resource
set (CORESET) (WTRU 102, shown on Fig. 1, receives CORESET parameters, as shown on Fig. 3 and described on [0102] and [0103]);
receiving, via the CORESET, first downlink control information (DCI) associated with a
physical downlink shared channel (PDSCH) (the WTRU receives DCI, which is associated with NR-PDSCH, as described on [0109]-[0111]);
determining that the CORESET is not configured to indicate a TCI state (the TCI state is determined from the default or rule-based DCI parameter without any use of the CORESET configuration, as described on [0084]);
receiving, based on a first reference signal associated with a first TCI state, and based on a
second reference signal associated with a second TCI state, a scheduled PDSCH transmission
associated with the first DCI (the WTRU receives the TCI states according to the corresponding reference signals, as shown on Fig. 4 and described on [0116]-[0120], wherein the TCI states are 
Regarding claim 10, Xi teaches determining the TCI states, based on the time offset between the DCI and the corresponding NR-PDSCH being smaller than the threshold, as described on [0109].
Regarding claims 12 and 13, Xi teaches using DM-RS port of the PDSCH  based on the TCI state to indicate quasi co-location (QCL) for downlink reference signals, as described on [0146]-[0148].
Regarding claim 14, Xi teaches slots/portions for RDSCH transmission, which are associated with the corresponding reference signals and the TCI states, as described on [0084] and/or [0122]-[0125].

Claim(s) 15-20, are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Huang (US Pub 2019/0342907).
Regarding claims 15 and 17, Huang teaches a method (a communication method between Base station and UE, shown on Fig. 1 and 2, described on [0019] and [0020]) comprising:
receiving, by a wireless device, one or more configuration parameters for a control resource
set (CORESET) (the UE receives Bandwidth Part (BWP) parameters for a CORESET, as described on [0454] and [0455], wherein the BWP is described on [0419]-[0426]);
receiving, via the CORESET, first downlink control information (DCI) for scheduling a
physical downlink shared channel (PDSCH) (the UE receives DCI via the CORESET, shown as step 805 on Fig 8 and described on [0550] and [0553]);

receiving, based on a first reference signal associated with a first TCI state and based on a
second reference signal associated with a second TCI state, a scheduled PDSCH transmission
associated with the first DCI (the UE receives PDSCH transmission, based on the TCI states corresponding to the first or second BWP parameters, as described on [0552]-[0555], wherein the DCI and the BWP are associated, as described in the text of step 805 on Fig. 8).
Regarding claim 16, Huang teaches for the DCI with disabled or missing TCI, determining that offset between the DCI and the corresponding PDSCH is smaller than the threshold and accordingly configuring the TCI states, as described on [0436].
Regarding claims 18 and 19, Huang teaches co-location of the RS signals of the corresponding TCI states with the DM-RS ports of the PDSCH, as described on [0432]-[0436].
Regarding claim 20, Huang teaches two portions of the PDSCH as two or more Bandwidth Parts (BWP), as described on [0005] and above, which are  associated with the corresponding reference signals of the DCIs, as described on [0393]-[0347].






Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
On pages 9 and 10 of the Response, Applicant argues that claim 1 limitations are allowable over teachings of Lee.
Examiner respectfully disagrees.
Applicant’s arguments on page 9 of the Response are irrelevant because they are directed to the wrong portions of Lee. 
The rejection clearly indicated Lee teachings [0180]-[0183], which are cited by Applicant on page 9, as the anticipation of the claim 1 limitations directed to  the first and second TCI states, but Applicant cited [0172] to argue the absence of the TCI states in Lee. 
Applicant used the same logic by indicating the absence of the time offset in the [0180]-[0183], ignoring the rejection, which clearly indicated that [0172] teaches this feature.
Applicant’s arguments on page 9 are directed only to the [0172] portion, ignoring two TCI states of the different CORESETs, as described on [0183].


On pages 10 and 11 of the Response, Applicant argues that claim 9 limitations are allowable over teachings of Xi.
Examiner respectfully disagrees.
Xi clearly teaches determining the TCI state based on the default or rule-based DCI parameter, which does not require CORESET, as described on [0084]. 
Applicant’s arguments on pages 10 and 11 of the Response, directed to the disconnection of the Xi teachings on [0116]-[0125] with the TCI states, are incorrect. 
Xi clearly teaches the TCI association with the beams and QSL parameters on [0084] and [0125]. 


On pages 11 and 12 of the Response, Applicant argues that claim 15 limitations are allowable over teachings of Huang.
Examiner respectfully disagrees.
Huang clearly teaches the DCI without indication of a TCI state, shown as step 810 on Fig. 8 and corresponding text [0550]-[0551] and [0456]. Claim 15 limitations “DCI does not indicate a TCI state” are clearly anticipated by Huang teaching, directed to “a TCI state is absent/not present in the DCI”, so it could not be found or indicated.
Applicant’s arguments on page 11 and 12 are incorrect, because they ignore the other portions of the rejection, which are clearly connecting the TCI states with BWPs, as described on [0454]-[0455], and particularly [0550] and [0551].
Regarding Huang teaching, directed to transmitting the TCI state in the first or the second BWP, applicant’s interpretation is incorrect, as this portion of [0552] describes the transmission of the absent/missing TCI state data, which does not exclude the transmission of the second TCI data in the second BWP, using first or second BWP, as described on [0552]-[0554].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461